DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In view of the updated search and new grounds of rejection below independent of the instant claim amendments, this Office Action is non-final.

Response to Amendments
Applicant's amendments filed 9/22/2022 to claims 9, 11, and 14-16 have been entered. Claims 1-18 remain pending, of which claims 9-18 are being considered on their merits. Claims 1-8 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 has been amended in the instant reply to recite “an apheresis product that includes the cellular material,” which blurs the metes and bounds of the claim as the plain meaning of “apheresis” is directed towards the separation of the plasma fraction from the cellular fraction of whole blood. In this context, it is not clear if “apheresis product” is a statement of intended use or not, or if the broadest reasonable interpretation of a combination of an apheresis product with a cellular material as claimed would or would not simply read on blood. Correction and/or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 12, 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laugharn Jr. (US 7,521,023) as evidenced by ThermoFisher Scientific protocol (2006, F-1028-BN-pELISA US 1006, 4 page reprint).
This rejection addresses the embodiment of an acoustic device being configured to implement a centrifugation process (for a concentration process) and a washing process for claim 9. 
Laugharn Jr. teaches a system capable of producing cellular therapeutics (e.g. cells), the system comprising: 1) ultrasonic source 230 capable of generating an acoustic wave with waveform generator 210 operatively connected to fluid bath 600 and target 800 (Fig. 1 and Col. 9, line 47 through Col. 10, line 15) and wherein the target comprises microtiter plate 72 and wherein the acoustic energy is focused on sample 74 (Fig. 9 and Col. 21, lines 1-20) and wherein the sample comprises cells for cell transformation to introduce an exogenous material into the cells (Col. 22, lines 31-44, Col. 30, lines 10-28), and wherein microtiter plate 72 can be a 96-well plate (Fig. 10) and wherein the microtiter plate is capable of incorporating and integrating a washing process as evidenced by  the ThermoFisher Scientific protocol article (see the Introduction on p1), thus anticipating every structural limitation of claims 9, 12, 14, 17, and 18.

Claims 9-12, 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2010/0078364; provided in the IDS dated 7/31/2019). 
In view of the indefiniteness rejection above and in the interest of compact prosecution, this rejection addresses the embodiment of claim 11 comprising blood.
Yang teaches a system capable of producing cellular therapeutics (e.g. blood cells), the system comprising 1) an angled wave acoustic device comprising an ultrasonic transducer capable of separating blood cells from blood and comprising flow channel 308 for receiving the blood and wherein the blood cells are concentrated in a central zone 334 of flow channel 308 by the application of acoustic energy (¶0071-0072 and Fig. 8-10), anticipating the embodiment of a concentration process for claim 9, and anticipating claims 10, 11, 17, and 18. Yang teaches that the system comprises various outlet ports and outlet channels by means of which the blood cells and blood plasma can be removed from flow channel 308 (¶0072 and any of Fig. 12-15), anticipating the embodiment of an integrated concentration process for claim 12 and the closed system of claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 12-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Laugharn Jr. (US 7,521,023; Reference A) as evidenced by ThermoFisher Scientific protocol (2006, F-1028-BN-pELISA US 1006, 4 page reprint).
The teachings of Laugharn Jr. as evidenced by the ThermoFisher Scientific protocol are relied upon as set forth above in rejecting claims 9, 12, 14, 17, and 18 as anticipated under 35 U.S.C. § 102(a)(1).
Regarding claim 13, Laugharn Jr. does not teach a single embodiment comprising a device capable of housing cellular material in a bag.
	Laugharn Jr. further teaches applying the (acoustic) waves to a bag (Col. 16, lines 16-22), reading on claim 13.
It would have been obvious before the invention was filed to substitute the microtiter plate of Laugharn Jr. for the bag of Laugharn Jr. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Laugharn Jr. expressly teaches applying acoustic waves through a bag container, and because Laugharn Jr. teaches that microtiter plates and bag containers are useful for the SAME PURPOSE. Therefore, these containers are functional equivalents in this art and in Laugharn Jr’s. system, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Laugharn Jr. as applied to claim 9 above, and further in view of Yang et al. (US 2010/0078384; provided in the IDS dated 7/31/2019).
In view of the indefiniteness rejection above and in the interest of compact prosecution, this rejection addresses the embodiment of claim 11 comprising blood.
The teachings of Laugharn Jr. are relied upon as set forth above. Laugharn Jr. further teaches blood cells (Col. 5, lines 36-46), reading in-part on claim 11.
Regarding claim 10 and 11, Laugharn Jr. does not teach an angled acoustic wave device for fractionating cells.
Yang teaches a method and system capable of separating blood cells from whole blood utilizing an acoustic field (Abstract). Yang teaches a plurality of ultrasonic transducers attached to the walls of a flow channel comprising blood and wherein the incident angle of the acoustic wave to the wall of the flow channel is about 45°, which facilitates the concentration of blood cells and platelets in the central zone (¶0027), reading on claims 10 and 11.
Regarding claims 10 and 11, It would have been obvious before the invention was made to substitute the generic acoustic wave device of Laugharn Jr. with the angled acoustic wave device of Yang. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Laugharn Jr. and Yang are directed towards acoustic wave devices comprising cells and are both directed towards blood cells. The skilled artisan would have been motivated to do so because Yang teaches that angled acoustic wave devices are predictably advantageous to separate blood cells from whole blood, and would thus improve Laugharn Jr’s device in downstream methods of separating blood cells from blood.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Laugharn Jr. as evidenced by as applied to claim 9 above, and further in view of June et al. (US 7,745,140).
The teachings of Laugharn Jr. as evidenced by the ThermoFisher Scientific protocol are relied upon as set forth above. Laugharn Jr. further teaches mammalian cells (Col. 30, lines 29-37), reading in-party on claim 15.
Regarding claim 15, Laugharn Jr. as evidenced by the ThermoFisher Scientific protocol does not teach any device capable of any affinity process for selection of TCR+ T cells.
June teaches a system and methods for selectively inducing expansion of T cells in the absence of exogenous growth factors and accessory cells (Abstract). June teaches that that primed/activated T cells would be useful in methods of treating cancer and infectious diseases and that naturally occurring T cell activation is initiated by the engagement of the T cell receptor/CD3 complex (TCR/CD3) by a peptide-antigen bound to a major histocompatibility complex (MHC) molecule on the surface of an antigen-presenting cell (APC) (Col. 2, lines 26-63), reading on claim 15. June teaches isolating T cells from blood with an immobilized anti-CD3 antibody such as to activate the T cells (Col. 42, lines 49-61), reading on claim 15. June teaches a working example directed towards activating T cells with a combination of anti-CD3 and anti-CD28 antibodies (Example 1), reading on claim 15.
Regarding claim 15, it would have been obvious before the invention was filed to further add to the system of Laugharn Jr. the system(s) capable of isolating TCR+/CD3+ T cells of June. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Laugharn Jr. and June are directed towards mammalian cells. The skilled artisan would have been motivated to do so because June teaches that isolating TCR/CD3 T cells would be advantageous to further prime/activate T cells for the further downstream treatment of subjects suffering from cancer or immune disorders.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Laugharn Jr. as evidenced by as applied to claim 9 above, and further in view of Jensen et al. (US 2009/0257994).
The teachings of Laugharn Jr. as evidenced by the ThermoFisher Scientific protocol are relied upon as set forth above. Laugharn Jr. further teaches mammalian cells (Col. 30, lines 29-37), reading in-party on claim 16.
Regarding claim 16, Laugharn Jr. as evidenced by the ThermoFisher Scientific protocol does not teach any device capable of producing CAR (i.e. chimeric antigen receptor) T cells.
Jensen teaches methods of making chimeric antigen receptors (i.e. “zetakines”) expressed in T cells (Abstract), reading on claim 16. Jensen teaches that Chimeric antigen receptors engineered to consist of an extracellular single chain antibody (scFvFc) fused to the intracellular signaling domain of the T cell antigen receptor complex zeta chain (scFvFc:ζ) have the ability, when expressed in T cells, to redirect antigen recognition based on the monoclonal antibody's specificity, and would be useful in designing T cells to specifically target tumor cells (¶0016), reading on claim 16. Jensen teaches methods of making an immunoreceptor coding sequence (Example 1), construction of an appropriate expression vector such that T cells express the engineered immune receptor (Examples 2 and 3), and the production chimeric antigen receptor T cells specific to IL-13 suitable for therapeutic use (Example 5) in the treatment of cancerous glioma cells (Example 6), reading on claim 16.
It would have been obvious before the invention was filed to further add to the system of Laugharn Jr. the system(s) capable of making CAR T cells of Jensen. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Laugharn Jr. and June are directed towards mammalian cells. The skilled artisan would have been motivated to do so because June teaches that isolating TCR/CD3 T cells would be advantageous to further prime/activate T cells for the further downstream treatment of subjects suffering from cancer or immune disorders. Jensen teaches that Chimeric antigen receptors engineered to consist of an extracellular single chain antibody (scFvFc) fused to the intracellular signaling domain of the T cell antigen receptor complex zeta chain (scFvFc:ζ) have the ability, when expressed in T cells, to redirect antigen recognition based on the monoclonal antibody's specificity, and would be useful in designing T cells to specifically target tumor cells
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-10 of U.S. Patent No. 11,377,651 (Reference A).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘651 patent are the narrower embodiment of the claims of the instant Application. 
Claim 1 of the ‘111 patent reads on claims 9 and 12 of the instant application, both claims being directed towards a system for producing a therapeutic by implementing a series of processes, the system comprising: an acoustic device comprising at least one chamber to receive cellular material and including an ultrasonic transducer configured to generate an acoustic wave to retain the cellular material or a structure to which the cellular material is bound; a chamber in the acoustic device for receiving the cellular material or a structure to which the cellular material is bound, the ultrasonic transducer being coupled to the chamber; the acoustic device being configured to implement one or more of a concentration process, a washing process, or an affinity selection process
	Claim 2 of the ‘111 patent reads on claim 10 of the instant application, both claims further comprising an angled wave acoustic device for fractionating the cellular material.
	Claim 3 of the ‘111 patent reads on claim 11 of the instant application, wherein both claims are capable of receiving cellular material that is included in an apheresis product.
Claim 5 of the ‘111 patent reads on claim 13 of the instant application, wherein both claims further comprise a bag.
Claim 6 of the ‘111 patent reads on claim 14 of the instant application, wherein both claims are directed towards closed system(s).
Claim 7 of the ‘111 patent reads on claim 15 of the instant application, wherein both claims are directed towards the affinity selection process includes negative selection for TCR+ cells.
Claim 8 of the ‘111 patent reads on claim 16 of the instant application, wherein both claims are directed towards a system capable of performing a closed end-to-end CAR T production process.
Claim 9 of the ‘111 patent reads on claim 17 of the instant application, wherein both claims are directed towards a cell therapy production system comprising a number of interconnected devices to form a closed system and at least one of the devices being an acoustic device configured to retain cells or structures for supporting cells.
Claim 10 of the ‘111 patent reads on claim 18 of the instant application, wherein both claims are directed towards an end-to-end cell therapy production system.

Response to Arguments
	Applicant’s arguments on pages 8-11 of the reply have been full considered, but not found persuasive of error for the reasons given below.
Applicant’s arguments on pages 8-9 of the reply are acknowledged, but not found persuasive regarding the 35 U.S.C. § 102 rejection of record. The embodiment of an acoustic device being configured to implement a centrifugation process (for a concentration process) and a washing process as required by claim 9 is clearly taught by Laugharn Jr. as cited above, and the instant amendments to claim 9 do not overcome the anticipation rejection of record as claim 9 as Laugharn Jr. clearly teaches an acoustic device comprising a chamber that is capable of receiving cellular material (i.e. houses cellular material). Applicant’s arguments appear to rely on an overly narrow interpretation of the scope of claim 9 that cannot be reasonably construed as the broadest reasonable interpretation, as claim 9 is a system claim but Applicant’s arguments are directed towards acoustic washing processes. See M.P.E.P. § 2111. Claim 9 recites in-part “the acoustic device being configured to implement…” which is generic with respect to how the structural elements of the system claim interact and does not exclude Laugharn Jr. at this time.
Applicant’s arguments on pages 9-10 of the reply regarding the rejections of claims 9, 12-14, 17, and 18 over Laugharn Jr. as evidenced by ThermoFisher Scientific protocol, the rejection claim 15 further in view of June, and the rejection of claim 16 further in view of Jensen under 35 U.S.C. § 103. In so much that the arguments rely upon the prior arguments over Laugharn Jr. with respect to the anticipation rejection of claims 9, 12, 14, 17, and 18 under 35 U.S.C. § 102, the arguments are not found persuasive of error.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653